Citation Nr: 1610745	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  06-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This rating decision denied the Veteran's claims for entitlement to service connection for a stomach condition and entitlement to an evaluation in excess of 10 percent for a liver disorder with history of hepatitis C.  During the course of this appeal, the Veteran reasonably raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
In February 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.
In November 2012 and July 2013, the Board remanded the issue of entitlement to a TDIU for further evidentiary development.  This matter is once again before the Board for adjudication.  
While on remand, the RO issued a July 2015 rating decision which denied referral of the Veteran's claim to the Director of Compensation and Pension Services for extra-schedular consideration.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary to comply with the terms of the July 2013 remand.  In Stegall v. West, 11 Vet. App. 268, 271(1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.

In its July 2013 Remand, the Board directed that the RO obtain an addendum opinion to clarify the February 2013 VA examination opinion of record.  In pertinent part, the Board stated:
It is unclear from the February 2013 examiners opinion pertaining to entitlement to a TDIU whether the Veteran's non-service connected conditions of diabetes mellitus and back pain which cause fatigue were considered in her determination that the Veteran is less likely to be able to obtain and maintain gainful employment.  Accordingly, the examination report is inadequate and must be returned for clarification from the February examiner as to whether solely the Veteran's service-connected disabilities, without regard to non service-connected disabilities, preclude him from maintain substantially gainful employment.  
In April 2014, an addendum opinion was obtained.  However, the Board finds this opinion to be inadequate, because it is a duplicate of the original February 2013 opinion.  As a result of this Stegall violation further development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the examiner who conducted the February 2013 VA examination and provided a medical opinion concerning the effects of the Veteran's service-connected disabilities on his occupational functioning.  Request that this examiner provide an opinion for the purpose of clarification.  The examiner is to be provided access to the claims folders, a copy of this remand, and Virtual VA. 

The examiner must specify in the report that the claims files, this remand and the Virtual VA records have been reviewed.

Thereafter, the examiner must state whether it is at least as likely as not (50 percent probability or better) that the Veteran's service-connected disabilities to include: a liver disorder with history of hepatitis C, deep nonlinear scars associated with multiple ventral hernias, multiple ventral hernia repairs with recurrent ventral hernia, and reflux with nausea disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him. 

In rendering this opinion, the examiner must differentiate the symptoms associated with the Veteran's non-service connected disabilities from those associated with his service-connected disabilities. 

It is emphasized, that the examiner must specifically provide an opinion, as to whether the Veteran's service-connected disabilities alone or in combination with each other, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  

The examiner should clearly identify that his/her opinion, as to unemployability, is predicated only on the Veteran's service connected disabilities. 

2.  If, and only if, the February 2013 VA examiner is unavailable, schedule the Veteran for a VA examination by an appropriate examiner and obtain the following medical opinions:

a.  Identify all manifest symptoms associated with the Veteran's service-connected disabilities over the course of the appeal and distinguish these symptoms from any symptoms attributable to a non-service-connected disability. 

b.  Discuss the impact that the Veteran's service-connected disabilities have on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  If an opinion indicating that the Veteran's service connected disabilities preclude employment, refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating.

4.  After the AOJ completes all of the development requested above to the extent possible, it should again readjudicated the claim on the basis of all additional evidence associated with the claims file.  If the benefits sought on appeal are not granted, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

